          Case 1:19-cv-00365-PAE Document 56
                                          57 Filed 08/26/20
                                                   08/27/20 Page 1 of 1



                                                                                        David M. Hazan, Esq.
                                                                                     30 Vesey Street, 4th Floor
                                                                                  New York, New York 10007
                                                                                       Phone: (212) 577-2690
                                                                                         Fax: (212) 577-2691
                                                                                    dhazan@jacobshazan.com



                                                       August 26, 2020
VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
United States District Court, SDNY
40p Foley Square, Room 2201
New York, New York 10007

               Re: Hugo Kayo v. Police Officer Peter Mertz, et al., 19 Civ. 00365 (PAE)

Your Honor:
         I am an attorney that represents plaintiff in the above-referenced matter. I write to
respectfully request that the Court extend the due dates for plaintiff’s Opposition to Defendants’
Motion for Summary Judgment and Plaintiff’s Cross Motion for Partial Summary Judgment
motion and responsive motion papers for two additional weeks. As the Court may recall, by
letters dated July 29, 2020 and August 12, 2020 I requested an extension because I had fallen ill
and was unable to competently work on the motion. Unfortunately, I continue to be ill and have
been unable to work on the motion due to the illness. I apologize to the Court for the lateness of
this application, but I have almost no energy due to this illness and it was difficult for me to even
draft this application. Defendants consent to plaintiff’s request. The following proposed motion
schedule is a revised schedule adding two weeks to each of the remaining deadlines:
       Plaintiff’s brief in support of his motion for partial summary judgment and in opposition
       to plaintiff’s motion: September 9, 2020
       Defendants’ brief containing their reply an opposition to plaintiff’s motion: September
       23, 2020
       Plaintiff’s Reply: October 2, 2020
       Once again I apologize if this application causes any inconvenience to the Court, as I try
my best to file all papers with the Court in a timely manner, but I have not been able to
physically draft the motion papers in this case due to my illness and physical condition
       We thank the Court for its consideration herein.

                                                               Respectfully submitted,

Granted. The Court will adopt the schedule
proposed by the plaintiff and wishes counsel a                                    /s/
speedy recovery.
                                                               David M. Hazan, Esq.
   SO ORDERED.                                                 Attorney for Plaintiff
                      
              __________________________________
                    PAUL A. ENGELMAYER
August 27, 2020     United States District Judge
